Caldwell, J.
The bill is bad on three grounds.
1. Viewed in the light of a bill for an injunction to restrain the violation of a constitutional or common-law right, or the commission of a trespass, it fails to state a case cognizable in equity. The complainants own no property, and have no property rights to be affected. The owners of the liquor and of the house in which it was sold are not parties to the suit. The gravamen of the bill, so far as relates to the complainant Hemsley, is that the alleged illegal acts of the defendants will have the effect to throw him out of his employment as agent for a Missouri firm for selling packages of beer and pint bottles of whisky at Manhattan, Kan. As to the complainant Linbocker, be, as agent for the owner, rented to the Missouri firm the room in which this business was carried on, and what damages he is to sustain by tbe alleged illegal acts of the defendants is not very apparent. He neither owns the property, nor is he entitled to the rents. It is difficult to perceive, therefore, upon what ground he can claim to have any property or pecuniary interest in the proceedings. The bill alleges that the sales made by the complainant Hemsley, as agent, in this business, between the 21st day of June and the 3d day of July, 1890, amounted “in the neighborhood of $300 * * * at wholesale prices.” It is not stated in the bill whether the plaintiff Hemsley was compensated for his services as agent by commissions on his sales or was paid a fixed sum as -wages. The allegation in the bill that he will sustain “irrepai-able damage” is the statement of a legal conclusion. The court will look back of that averment to the facts, and determine from them, for itself, whether the damage is irreparable.' By the term “irreparable injury ” is meant a grievous one, not adequately reparable by damages'at law. A man who has a full and complete remedy at law to recover the damages he suffers cannot be heard to say that the damage is irreparable. It is obvious that Hemsley can be fully and completely compensated for bis loss of commissions or wages by an action at law for his damages; and this is so, though it be conceded that he cannot procure other emplojrment equally remunerative and respectable at Manhattan, or the same or other employment elsewhere. His inability to get other employment might enhance the damages, but it does not make his case 'one of equitable cognizance.. There is no averment in the bill that the defendants are insolvent, and, in the absence of such an averment, their ability to respond to the plaintiff for all damages which he may sustain on account of their alleged wrongful acts will be presumed. Section 723, Rev. St. U. S., declares that “suits in equity shall not be sustained in either of the courts of the United States in any *287(“ase where a plain, adequate, and complete remedy may be had at law.” This section is merely declaratory of the pre-existing rule on the subject. The rule is elementary that, if the wrong complained of can bo adequately compensated by a pecuniary sum, the remedy is at law, and an injunction will not issue. Kerr, Inj. 226. This rule is applicable to the case made by the bill, and fatal to It. In the case of Wagner v. Drake, 81 Fed. Rep. 849, — a case very similar to the one at bar, — the learned judge of the southern district of Iowa refused to grant an injunction in favor of the proprietor of a saloon to restrain the officers of the law, in Iowa, from instituting and prosecuting proceedings under the prohibitory law of that state, which it was alleged would destroy the plaintiff’s business. Judge Love said:
“The chief loss of the saloon owner, if his business be closed by the action of the state court, is the value of the fixtures and the furniture used in his trade. These may bo fully compensated in damages in actions at law.”
Moreover, the plaintiffs can appeal from the orders and judgment of the district court to the supreme court of the state, and, if that court denies them any right or privilege claimed under the constitution or laws of the United States, they may appeal to the supreme court of the United Stales. These are all the rights that parties to a suit in any court can demand, and, in contemplation of law, they afford to every suitor, in connection with the remedy the law gives for illegal and unwarranted prosecutions, sufficient legal redress. High, Inj. §§ 28-30.
2. The bill seeks to enjoin criminal proceedings. A court of equity possesses no such power. This principle is settled by the uniform current of authorities in England for two centuries, and in this country from the foundation of its jurisprudence. The recent emphatic reaffirmanco of the doctrine by the supreme court of the United States renders it unnecessary to do more than repeat the rule in the language of that court. The court said:
“The office and jurisdiction of a court of equity, unless enlarged by express statute, are limited to the protection of rights of property. It has no jurisdiction over tlie prosecution, the punishment, or the pardon of crimes or misdemeanors, or over the appointment and removal of public officers. To assume such a jurisdiction, or to sustain a bill in equity to restrain or relieve against proceedings for the punishment of offenses, or for the removal of public officers, is to invade tlie domain of the courts of common law, or of the executive and administrative department of the government. * * * Mr. Justice Story, in his Commentaries on Equity Jurisprudence, affirms tlie same doctrine. Section 893. And in the American courts, so far as we are informed, it has been strictly and uniformly upheld, and has been applied alike, whether the prosecutions or arrests sought to be restrained arose under statutes of the state or under municipal ordinances. West v. Mayor, etc., 10 Paige, 539; Davis v. Society, 75 N. Y. 362; Tyler v. Hamersley, 44 Conn. 419, 422; Stuart v. Supervisors, 83 Ill. 341; Devron v. First Municipality, 4 La. Ann. 11; Levy v. Shreveport, 27 La. Ann. 620; Moses v. Mayor, etc., 52 Ala. 198; Gault v. Wallis, 53 Ga. 675; Phillips v. Mayor, etc., 61 Ga. 386; Cohen v. Commissioners, 77 N. C. 2; Oil Co. v. Little Rock, 39 Ark. *288412; Spink v. Francis, 19 Fed. Rep. 670, 20 Fed. Rep. 567; Suess v. Noble, 31 Fed Rep. 855.” In re Sawyer, 124 U. S. 210, 211, 8 Sup. Ct. Rep. 482; High, Inj. § 68.
The. cases at bar present in a forcible light the inability of a court of equity to deal with criminal prosecutions by injunction or otherwise, and the utter confusion and failure of justice that would inevitably result from the exercise of such jurisdiction. The answers and affidavits filed in some of these cases deny that the plaintiffs’ sales were limited to original packages, and aver that tliey'sold otherwise than in original packages, and on the Lord’s day, and to minors, and that the business was conducted in such a manner as to make it a nuisance. If the court should assume jurisdiction of the cases, the chancellor, sitting without a jury, would have to hear and determine all these issues. And for what and with what result? If the chancellor should find the plaintiffs had violated the state law, as alleged by the defendants, he would be powerless to punish them for the offense. If he found the averments in the hill to be true, and granted a perpetual injunction in the terms of the temporary injunction in this case, the court could punish the defendants for a violation of the injunction, but it would have no power to punish the plaintiffs for afterwards selling in violation of the state law. Saloons are the source of a large percentage of the lawlessness and crime in the land, and their proprietors and managers are not particularly distinguished for their strict observance of the laws regulating or restricting the business. Suppose an original package vendor, after securing a perpetual injunction, as prayed in this case, sells liquor not in original packages, or otherwise violates the state law, what are the officers of the state court, whose duty it is to prosecute in such cases, to do? Must they apply to this court for leave to prosecute before commencing proceedings in the state court? Undoubtedly, if they should proceed without the previous leave of the court, the plaintiffs would charge them with a violation of the injunction, and ask the court to punish them for contempt; and the chancellor would again be required to try the same is- . sues of fact, with a view to determine whether the state officers, including the judges of the state courts, should be punished for contempt, or whether such officers should graciously have leave to prosecute the plaintiffs for a violation of the criminal laws of the state. It is obvious that, if this court once assumed this jurisdiction, it would speedily draw to itself the supervision and control of all the criminal prosecutions in the state growing out of the traffic in liquor; for it is quite certain,'if the court once enters upon this business, that every vendor of liquor in the state will claim to be a dealer in original packages only, and whenever a prosecution is commenced against him he will at once seek the shelter and protection of an injunction from this court. And the extraordinary spectacle would be presented of a United States court of chancery haying its whole time taken up in keeping watch and ward over all the saloons in the state, protecting the proprietors and their clerks from prosecutions, until it should be first shown by the state to the satisfaction of *289the chancellor that the state law had been violated, when the chancellor would make an order granting the state leave to prosecute for that violation.
3. Section 720 of the Revised Statutes reads as follows:
“The writ of injunction shall not be granted by any court of the United States to stay proceedings in any court of a state except in cases where such injunction maybe authorized by any law relating to proceedings in bankruptcy,”
This section, save the exception, is as old as the judicial system of the United States. Its prohibition is absolute and unqualified, except where the injunction is authorized by law in proceedings in bankruptcy. This exception serves to emphasize the prohibition as to all other cases. In cases where the jurisdiction of the court of the United States first attaches, the statute has no application; but in the eases we are considering the jurisdiction of the state courts first attached, and that fact, independently of the statute, according to a well-settled rule, is a bar to the jurisdiction of this court. To the observance of the rule enunciated by this section and other cognate rules we are indebted for the almost uniform harmonious relations that have existed between the state and the United States courts, from the foundation of the government down to the present time. The rule would probably have been the same independently of the statute. The state courts observe the rule towards the courts of the United States upon principle, and without any statute requiring them to do so. It is not merely a rule of comity, but an absolute rule of law, obligatory on the courts of both jurisdictions, and absolutely essential to the maintenance of harmonious relations between the state and the United States courts, and indispensable to the due and orderly administration of justice in both. Appeals may be taken in certain cases from the state courts to. the supreme court of the United States, and in this way suitors claiming a right or privilege under the constitution of the United States, or an act of congress, or a treaty, may have the validity of their claim finally determined by the supreme court of the United States; but the district and circuit courts of the United States possess no appellate or supervisory jurisdiction over the state courts. The circuit courts of the United States and the state courts are each destitute of all power either to restrain or review the process or proceedings in the other. This rule has had the approval of the courts, lawyers, legislators, and laymen from the beginning of our system of government. The rule commends itself to the common sense of all mankind; and there can be no higher evidence of the soundness of a rule of law than that there is a universal consensus of opinion that it is sensible and just. The contention of the counsel for the plaintiffs is that the statutes and rules of law which have been adverted to, and which, in the opinion of the court, preclude it from exercising jurisdiction in these cases, have been repealed or abrogated, either wholly or partially, by section 15)79 of the Revised Statutes of the United States, first enacted as a part of the civil rights bill, April 20, 1871. And the learned judge who deliv*290ered the opinion of the court on the motion for a temporary injunction seems to entertain the same view. The section reads as follows:
“Every person who, under color of any statute, ordinance, regulation, custom, or usage of any state or territory subjects, or causes to be subjected, any citizen of the United States, or other person within the jurisdiction thereof, to the deprivation of any rights, privileges, or immunities secured by the constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.”
The provision in the section, as originally enacted, conferring jurisdiction on the district and the circuit courts of the causes of action enumerated in the section, has been transferred to the head of jurisdiction of those courts respectively. The section does not repeal, limit, or restrict the previously existing rules affecting the relations of the state and the United States courts, nor does it abolish the distinction between law and equity, or change the rules of pleading or mode of proceeding in any respect. If the section was stricken out of the statute, the rights, privileges, and immunities of the citizens under the constitution and laws would remain to them, and the mode of seeking redress for a deprivation of these rights would be the same that it is now. The section declares that the mode of proceeding to obtain redress for a deprivation of these rights shall be by “an action at law, or a suit in equity, or other proper proceeding for redress.” If the case is one which under the well-understood rules of pleadings is cognizable only at law, then an action at law is the “proper proceeding for redress;” and if it is one cognizable only in equity, then a suit in equity is the “proper proceeding for redress.” No new mode of proceeding is enacted, and no new right created by this section. As it now stands in the Revised Statutes, it may be properly denominated a “declaratory” statute. And the statutes and rules of law defining and regulating the powers, relations, and jurisdiction of the state and the United States courts with reference to each other are not affected by this section in the slightest degree. The demurrer to the bill is sustained, the temporary injunction dissolved, and the bill dismissed for want of equity.
The same order is made in the other cases.